Exhibit 10.1

SUBSCRIPTION AGREEMENT

Kosan Biosciences Incorporated

3832 Bay Center Place

Hayward, California 94545

Gentlemen:

The undersigned (the “Investor”) hereby confirms its agreement with you as
follows:

1. This Subscription Agreement (this “Agreement”) is made as of the date set
forth below between Kosan Biosciences Incorporated, a Delaware corporation (the
“Company”), and the Investor.

2. The Company has authorized the sale and issuance to certain investors of up
to an aggregate of 7,000,000 shares (the “Shares”) of its Common Stock, par
value $0.001 per share (the “Common Stock”), subject to adjustment by the
Company’s Board of Directors, or a committee thereof, for a purchase price of
$6.50 per share (the “Purchase Price”).

3. The offering and sale of the Shares (the “Offering”) are being made pursuant
to (1) an effective Registration Statement on Form S-3 (including the Prospectus
contained therein (the “Base Prospectus”), the “Registration Statement”) filed
by the Company with the Securities and Exchange Commission (the “Commission”),
(2) if applicable, certain “free writing prospectuses” (as that term is defined
in Rule 405 under the Securities Act of 1933, as amended), that have or will be
filed with the Commission and delivered to the Investor on or prior to the date
hereof, (3) oral communication by one or more of the Placement Agents (defined
below) of offering information of the type reflected on Schedule B of the
Placement Agent Agreement and (4) a Prospectus Supplement (the “Prospectus
Supplement” and together with the Base Prospectus, the “Prospectus”) containing
certain supplemental information regarding the Shares and terms of the Offering
that will be filed with the Commission and delivered to the Investor (or made
available to the Investor by the filing by the Company of an electronic version
thereof with the Commission).

4. The Company and the Investor agree that the Investor will purchase from the
Company and the Company will issue and sell to the Investor the Shares set forth
below for the aggregate purchase price set forth below. The Shares shall be
purchased pursuant to the Terms and Conditions for Purchase of Shares attached
hereto as Annex I and incorporated herein by this reference as if fully set
forth herein. The Investor acknowledges that the Offering is not being
underwritten by the placement agents (the “Placement Agents”) named in the
Prospectus Supplement and that there is no minimum offering amount.



--------------------------------------------------------------------------------

5. The manner of settlement of the Shares purchased by the Investor shall be
determined by such Investor as follows (check one):

[            ] A. DELIVERY BY ELECTRONIC BOOK-ENTRY AT THE DEPOSITORY TRUST
COMPANY (“DTC”), REGISTERED IN THE INVESTOR’S NAME AND ADDRESS AS SET FORTH
BELOW, AND RELEASED BY MELLON INVESTOR SERVICES LLC, THE COMPANY’S TRANSFER
AGENT (THE “TRANSFER AGENT”), TO THE INVESTOR AT THE CLOSING (AS DEFINED IN
SECTION 3.1 OF ANNEX I HERETO). NO LATER THAN ONE (1) BUSINESS DAY AFTER THE
EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE INVESTOR SHALL:

(I) DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED
WITH THE SHARES ARE MAINTAINED TO SET UP A DEPOSIT/WITHDRAWAL AT CUSTODIAN
(“DWAC”) INSTRUCTING THE TRANSFER AGENT TO CREDIT SUCH ACCOUNT OR ACCOUNTS WITH
THE SHARES, AND

(II) REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE PURCHASE
PRICE FOR THE SHARES BEING PURCHASED BY THE INVESTOR TO THE FOLLOWING ACCOUNT:

 

Mellon Bank

ABA 043000261

F/C Mellon Investor Services LLC

F/C # 1002331

Ref: Kosan Escrow deal

Attn: Tom Wood

Tel: 201-680-3285

– OR –

[            ] B. DELIVERY VERSUS PAYMENT (“DVP”) THROUGH DTC (I.E., THE COMPANY
SHALL DELIVER SHARES REGISTERED IN THE INVESTOR’S NAME AND ADDRESS AS SET FORTH
BELOW AND RELEASED BY THE TRANSFER AGENT TO THE INVESTOR AT THE CLOSING DIRECTLY
TO THE ACCOUNT(S) AT COWEN AND COMPANY, LLC (“COWEN”) IDENTIFIED BY THE INVESTOR
AND SIMULTANEOUSLY THEREWITH PAYMENT SHALL BE MADE FROM SUCH ACCOUNT(S) TO THE
COMPANY THROUGH DTC). NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF
THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE INVESTOR SHALL:

(I) NOTIFY COWEN OF THE ACCOUNT OR ACCOUNTS AT COWEN TO BE CREDITED WITH THE
SHARES BEING PURCHASED BY SUCH INVESTOR, AND

(II) CONFIRM THAT THE ACCOUNT OR ACCOUNTS AT COWEN TO BE CREDITED WITH THE
SHARES BEING PURCHASED BY THE INVESTOR HAVE A MINIMUM BALANCE EQUAL TO THE
AGGREGATE PURCHASE PRICE FOR THE SHARES BEING PURCHASED BY THE INVESTOR.

 

2



--------------------------------------------------------------------------------

IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC OR DVP IN A TIMELY MANNER. IF THE INVESTOR DOES NOT
DELIVER THE AGGREGATE PURCHASE PRICE FOR THE SHARES OR DOES NOT MAKE PROPER
ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE SHARES MAY NOT BE DELIVERED
AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE EXCLUDED FROM THE CLOSING
ALTOGETHER.

6. The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (b) it is
not a NASD member or an Associated Person (as such term is defined under the
NASD Membership and Registration Rules Section 1011) as of the Closing, and
(c) neither the Investor nor any group of Investors (as identified in a public
filing made with the Commission) of which the Investor is a part in connection
with the Offering of the Shares, acquired, or obtained the right to acquire, 20%
or more of the Common Stock (or securities convertible into or exercisable for
Common Stock) or the voting power of the Company on a post-transaction basis.
Exceptions:

 

--------------------------------------------------------------------------------

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

7. The Investor represents that it has received (or otherwise had made available
to it by the filing by the Company of an electronic version thereof with the
Commission) the Base Prospectus, dated October 3, 2003, which is a part of the
Company’s Registration Statement, the documents incorporated by reference
therein and oral communication by one or more of the Placement Agents of
offering information of the type reflected on Schedule B of the Placement Agent
Agreement (collectively, the “Disclosure Package”) prior to or in connection
with the receipt of this Agreement.

8. No offer by the Investor to buy Shares will be accepted and no part of the
Purchase Price will be delivered to the Company until the Company has accepted
such offer by countersigning a copy of this Agreement, and any such offer may be
withdrawn or revoked by the Investor, without obligation or commitment of any
kind, at any time prior to the Company (or the Placement Agents on behalf of the
Company) sending (orally, in writing, or by electronic mail) notice of its
acceptance of such offer. An indication of interest will involve no obligation
or commitment of any kind until this Agreement is accepted and countersigned by
or on behalf of the Company.

 

- 3 -



--------------------------------------------------------------------------------

Number of Shares:

    

Purchase Price Per Share:

   $ 6.50

Aggregate Purchase Price:

   $  

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

     Dated as of:
February 8,
2007    INVESTOR

By:

  

Print Name:

  

Title:

  

Address:

  

Agreed and Accepted

this 8th day of February, 2007:

 

     KoSAN
BIOSciences
incorporated

By:

  

Name:

  

Title:

  

 

4



--------------------------------------------------------------------------------

ANNEX I

TERMS AND CONDITIONS FOR PURCHASE OF SHARES

1. Authorization and Sale of the Shares. Subject to the terms and conditions of
this Agreement, the Company has authorized the sale of the Shares.

 

2. Agreement to Sell and Purchase the Shares; Placement Agents.

2.1 At the Closing, the Company will sell to the Investor, and the Investor will
purchase from the Company, upon the terms and conditions set forth herein, the
number of Shares set forth on the last page of the Agreement to which these
Terms and Conditions for Purchase of Shares are attached as Annex I (the
“Signature Page”) for the aggregate purchase price therefor set forth on the
Signature Page.

2.2 The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Shares to them. The Investor and the Other
Investors are hereinafter sometimes collectively referred to as the “Investors,”
and this Agreement and the Subscription Agreements executed by the Other
Investors are hereinafter sometimes collectively referred to as the
“Agreements.”

2.3 Investor acknowledges that the Company has agreed to pay the placement
agents (the “Placement Agents”) a fee (the “Placement Fee”) in respect of the
sale of Shares to the Investor.

2.4 The Company is a party to that Placement Agent Agreement, dated February 8,
2007 (the “Placement Agreement”) with the Placement Agents that contains certain
representations, warranties, covenants and agreements of the Company that may be
relied upon by the Investor, which shall be a third party beneficiary thereof.

 

3. Closings and Delivery of the Shares and Funds.

3.1 Closing. The completion of the purchase and sale of the Shares (the
“Closing”) shall occur at a place and time (the “Closing Date”) to be specified
by the Company and the Placement Agents, and of which the Investors will be
notified in advance by the Placement Agents, in accordance with Rule 15c6-1
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”). At the Closing, (a) the Company shall cause the Transfer Agent to deliver
to the Investor the number of Shares set forth on the Signature Page registered
in the name of the Investor or, if so indicated on the Investor Questionnaire
attached hereto as Exhibit A, in the name of a nominee designated by the
Investor and (b) the aggregate purchase price for the Shares being purchased by
the Investor will be delivered by or on behalf of the Investor to the Company.

3.2 Conditions to the Company’s Obligations. (a) The Company’s obligation to
issue and sell the Shares to the Investor shall be subject to: (i) the receipt
by the Company of the purchase price for the Shares being purchased hereunder as
set forth on the Signature Page and (ii) the accuracy of the representations and
warranties made by the Investor and the fulfillment of those undertakings of the
Investor to be fulfilled prior to the Closing Date.

 

5



--------------------------------------------------------------------------------

(b) Conditions to the Investor’s Obligations. The Investor’s obligation to
purchase the Shares will be subject to the accuracy of the representations and
warranties made by the Company and the fulfillment of those undertakings of the
Company to be fulfilled prior to the Closing Date, including without limitation,
those contained in the Placement Agreement, and to the condition that the
Placement Agents shall not have: (a) terminated the Placement Agreement pursuant
to the terms thereof or (b) determined that the conditions to the closing in the
Placement Agreement have not been satisfied. The Investor’s obligations are
expressly not conditioned on the purchase by any or all of the Other Investors
of the Shares that they have agreed to purchase from the Company.

 

3.3 Delivery of Funds.

(a) Delivery by Electronic Book-Entry at The Depository Trust Company. If the
Investor elects to settle the Shares purchased by such Investor through delivery
by electronic book-entry at DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
remit by wire transfer the amount of funds equal to the aggregate purchase price
for the Shares being purchased by the Investor to the following account
designated by the Company and the Placement Agents pursuant to the terms of that
certain Escrow Agreement (the “Escrow Agreement”) dated as of February 8, 2007,
by and among the Company, Cowen and Company, LLC (“Cowen”) and Mellon Investor
Services LLC (the “Escrow Agent”):

 

Mellon Bank

ABA 043000261

F/C Mellon Investor Services LLC

F/C # 1002331

Ref: Kosan Escrow deal

Attn: Tom Wood

Tel: 201-680-3285

Such funds shall be held in escrow until the Closing and delivered by the Escrow
Agent on behalf of the Investors to the Company upon the satisfaction, in the
sole judgment of Cowen, of the conditions set forth in Section 3.2(b) hereof.
The Placement Agents shall have no rights in or to any of the escrowed funds,
unless the Placement Agents and the Escrow Agent are notified in writing by the
Company in connection with the Closing that a portion of the escrowed funds
shall be applied to the Placement Fee. The Company and the Investor agree to
indemnify and hold the Escrow Agent harmless from and against any and all
losses, costs, damages, expenses and claims (including, without limitation,
court costs and reasonable attorneys fees) (“Losses”) arising under this
Section 3.3 or otherwise with respect to the funds held in escrow pursuant
hereto or arising under the Escrow Agreement, unless it is finally determined
that such Losses resulted directly from the willful misconduct or gross
negligence of the Escrow Agent. Anything in this Agreement to the contrary
notwithstanding, in no event shall the Escrow Agent be liable for any special,
indirect or consequential loss or damage of any kind whatsoever (including but
not limited to lost profits), even if the Escrow Agent has been advised of the
likelihood of such loss or damage and regardless of the form of action.

Investor shall also furnish to the Placement Agents a completed W-9 form (or, in
the case of an Investor who is not a United States citizen or resident, a W-8
form).

(b) Delivery Versus Payment through The Depository Trust Company. If the
Investor elects to settle the Shares purchased by such Investor by delivery
versus payment through

 

6



--------------------------------------------------------------------------------

DTC, no later than one (1) business day after the execution of this Agreement by
the Investor and the Company, the Investor shall confirm that the account or
accounts at Cowen to be credited with the Shares being purchased by the Investor
have a minimum balance equal to the aggregate purchase price for the Shares
being purchased by the Investor.

 

3.4 Delivery of Shares.

(a) Delivery by Electronic Book-Entry at The Depository Trust Company. If the
Investor elects to settle the Shares purchased by such Investor through delivery
by electronic book-entry at DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
direct the broker-dealer at which the account or accounts to be credited with
the Shares being purchased by such Investor are maintained, which broker/dealer
shall be a DTC participant, to set up a Deposit/Withdrawal at Custodian (“DWAC”)
instructing Mellon Investor Services LLC, the Company’s transfer agent, to
credit such account or accounts with the Shares by means of an electronic
book-entry delivery. Such DWAC shall indicate the settlement date for the
deposit of the Shares, which date shall be provided to the Investor by the
Placement Agents. Simultaneously with the delivery to the Company by the Escrow
Agent of the funds held in escrow pursuant to Section 3.3 above, the Company
shall direct its transfer agent to credit the Investor’s account or accounts
with the Shares pursuant to the information contained in the DWAC.

(b) Delivery Versus Payment through The Depository Trust Company. If the
Investor elects to settle the Shares purchased by such Investor by delivery
versus payment through DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
notify Cowen of the account or accounts at Cowen to be credited with the Shares
being purchased by such Investor. On the Closing Date, the Company shall deliver
the Shares to the Investor directly to the account(s) at Cowen identified by
Investor and simultaneously therewith payment shall be made from such account(s)
to the Company through DTC.

 

4. Representations, Warranties and Covenants of the Investor.

The Investor represents and warrants to, and agrees with, the Company and the
Placement Agent that:

4.1 The Investor (a) is knowledgeable, sophisticated and experienced in making,
and is qualified to make decisions with respect to, investments in shares
presenting an investment decision like that involved in the purchase of the
Shares, including investments in securities issued by the Company and
investments in comparable companies, (b) has answered all questions on the
Signature Page and the Investor Questionnaire for use in preparation of the
Prospectus Supplement and the answers thereto are true and correct as of the
date hereof and will be true and correct as of the Closing Date and (c) in
connection with its decision to purchase the number of Shares set forth on the
Signature Page, has received and is relying solely upon the Disclosure Package
and the documents incorporated by reference therein.

4.2 The Investor acknowledges that (a) no action has been or will be taken in
any jurisdiction outside the United States by the Company or the Placement
Agents that would permit an offering of the Shares, or possession or
distribution of offering materials in connection with the issue of the Shares in
any jurisdiction outside the United States where action for that purpose is
required, (b) if the Investor is outside the United States, it will comply with
all applicable laws and regulations in

 

7



--------------------------------------------------------------------------------

each foreign jurisdiction in which it purchases, offers, sells or delivers
Shares or has in its possession or distributes any offering material, in all
cases at its own expense and (c) the Placement Agents are not authorized to make
and have not made any representation, disclosure or use of any information in
connection with the issue, placement, purchase and sale of the Shares, except as
set forth or incorporated by reference in the Base Prospectus or the Prospectus
Supplement.

4.3(a) The Investor has full right, power, authority and capacity to enter into
this Agreement and to consummate the transactions contemplated hereby and has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement, and (b) this Agreement constitutes a valid and binding
obligation of the Investor enforceable against the Investor in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally and except as enforceability may be
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and except as
to the enforceability of any rights to indemnification or contribution that may
be violative of the public policy underlying any law, rule or regulation
(including any federal or state securities law, rule or regulation).

4.4 The Investor understands that nothing in this Agreement, the Prospectus or
any other materials presented to the Investor in connection with the purchase
and sale of the Shares constitutes legal, tax or investment advice. The Investor
has consulted such legal, tax and investment advisors as it, in its sole
discretion, has deemed necessary or appropriate in connection with its purchase
of Shares.

4.5 Since the date on which a Placement Agent first contacted such Investor
about the Offering, it has not engaged in any transactions in the securities of
the Company (including, without limitation, any Short Sales (as defined below)
involving the Company’s securities). Each Investor covenants that it will not
engage in any transactions in the securities of the Company (including Short
Sales) prior to the time that the transactions contemplated by this Agreement
are publicly disclosed. Each Investor agrees that it will not use any of the
Shares acquired pursuant to this Agreement to cover any short position in the
Common Stock if doing so would be in violation of applicable securities laws.
For purposes hereof, “Short Sales” include, without limitation, all “short
sales” as defined in Rule 200 promulgated under Regulation SHO under the
Exchange Act, whether or not against the box, and all types of direct and
indirect stock pledges, forward sales contracts, options, puts, calls, short
sales, swaps, “put equivalent positions” (as defined in Rule 16a-1(h) under the
Exchange Act) and similar arrangements (including on a total return basis), and
sales and other transactions through non-US broker dealers or foreign regulated
brokers.

5. Survival of Representations, Warranties and Agreements; Third Party
Beneficiary. Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agents, all covenants, agreements, representations
and warranties made by the Company and the Investor herein will survive the
execution of this Agreement, the delivery to the Investor of the Shares being
purchased and the payment therefor. The Placement Agents shall each be a third
party beneficiary with respect to the representations, warranties and agreements
of the Investor in Section 4 hereof.

6. Notices. All notices, requests, consents and other communications hereunder
will be in writing, will be mailed (a) if within the domestic United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile or (b) if delivered from
outside the United States, by International Federal Express or facsimile, and
will be

 

8



--------------------------------------------------------------------------------

deemed given (i) if delivered by first-class registered or certified mail
domestic, three business days after so mailed, (ii) if delivered by nationally
recognized overnight carrier, one business day after so mailed, (iii) if
delivered by International Federal Express, two business days after so mailed
and (iv) if delivered by facsimile, upon electric confirmation of receipt and
will be delivered and addressed as follows:

 

if to the Company, to:

Kosan Biosciences Incorporated

3832 Bay Center Place

Hayward, CA 94545

Attention: Chief Financial Officer

Facsimile: (510) 732-8401with copies to:

Cooley Godward Kronish LLP

Five Palo Alto Square

3000 El Camino Real

Palo Alto, CA 94306-2155

Attention: Suzannne Sawochka Hooper

Facsimile: (650) 745-1205

if to the Investor, at its address on the Signature Page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.

7. Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.

8. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and will not be deemed to be part of
this Agreement.

9. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.

10. Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.

11. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will constitute an original, but all of which, when taken
together, will constitute but one instrument, and will become effective when one
or more counterparts have been signed by each party hereto and delivered to the
other parties. The Company and the Investor acknowledge and agree that the
Company shall deliver its counterpart to the Investor along with the Prospectus
Supplement (or the filing by the Company of an electronic version thereof with
the Commission).

12. Confirmation of Sale. The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s counterpart to this Agreement, together with
the Prospectus Supplement (or

 

9



--------------------------------------------------------------------------------

the filing by the Company of an electronic version thereof with the Commission),
shall constitute written confirmation of the Company’s sale of Shares to such
Investor.

13. Press Release. The Company and the Investor agree that the Company shall
issue a press release announcing the Offering prior to the opening of the
financial markets in New York City on the business day immediately after the
date hereof.

14. Termination. In the event that the Placement Agreement is terminated by the
Placement Agents pursuant to the terms thereof, this Agreement shall terminate
without any further action on the part of the parties hereto.

 

10



--------------------------------------------------------------------------------

Exhibit A

KOSAN BIOSCIENCES INCORPORATED

INVESTOR QUESTIONNAIRE

Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:

 

1.    The exact name that your Shares are to be registered in. You may use a
nominee name if appropriate:                                            
             2.    The relationship between the Investor and the registered
holder listed in response to item 1 above:   
                                                      3.    The mailing address
of the registered holder listed in response to item 1 above:   
                                                      4.    The Social Security
Number or Tax Identification Number of the registered holder listed in the
response to item 1 above:                                            
             5.    Name of DTC Participant (broker-dealer at which the account
or accounts to be credited with the Shares are maintained):   
                                                      6.    DTC Participant
Number:                                                          7.    Name of
Account at DTC Participant being credited with the Shares:   
                                                      8.    Account Number at
DTC Participant being credited with the Shares:   
                                                     

 

11